     Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:18-cr-00163 (AWT)
                                 :
ADAM STRONG                      :




          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, the defendant’s motion for

compassionate release under the First Step Act (ECF No. 108) is

hereby DENIED.

     In 2015 Adam Strong pled guilty to one count of conspiracy

to distribute and to possess with intent to distribute 500 grams

or more of cocaine and 28 grams or more of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.           See

Case No. 3:15cr93(AWT).    The defendant’s sentencing was

continued to allow him to participate in a treatment program at

the Salvation Army Residential Treatment Facility.        He

successfully completed the Salvation Army program.        As a result,

on May 16, 2016, the court sentenced Strong to time served,

which amounted to approximately 5.5 months, to be followed by a

5-year term of supervised release.      The advisory range under the

Sentencing Guidelines was 130 to 162 months of imprisonment, so

the sentence imposed constituted a departure well below the

advisory Guidelines range.
     Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 2 of 8



     Less than a year later, i.e. by March 2017, the defendant

had returned to selling drugs. On August 3, 2018, the defendant

pled guilty to a one-count information which charged that “from

in or about March 2017, through in or about May 2018” the

defendant conspired to distribute, and to possess with intent to

distribute, a substance containing a detectable amount of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 846.    Information (ECF No. 24) at 1.       At his

bond hearing on August 3, 2018, the defendant was ordered

released to Connecticut Valley Hospital for residential

treatment.    He completed that program on October 5, 2018 and

thereafter was held in custody at Wyatt Detention Facility.

     On March 9, 2020, the court sentenced Mr. Strong to 132

months of imprisonment for his 2018 offense, with credit for

time served, to be followed by a six-year term of supervised

release, and also sentenced him to serve a consecutive sentence

of 36 months of imprisonment for his violation of supervised

release in Case No. 3:15cr93.     The 132-month sentence imposed

was a variance below the advisory range under the Sentencing

Guidelines.    Based on Criminal History Category VI and a Total

Offense Level of 31, that advisory range was 188 to 235 months.

The court’s explanation for the sentence imposed included the

following:

          When I look at all the facts and circumstances

                                   2
      Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 3 of 8



     surrounding the offense conduct here and I look at your
     criminal history -- not just the 2015 case, but also the
     history prior to that time -- I am most aware of the need to
     fashion a sentence that constitutes just punishment and the
     need to deter you from committing further offenses.
          The defense requests a number of variances, one
     based on a one-to-one ratio for crack cocaine and powder. I
     conclude that such a departure is not appropriate in this
     case. When Mr. Strong was here last time he had significant
     quantities of both powder and crack cocaine. He was fully
     aware of the difference between distributing one versus the
     other and made a choice to distribute crack cocaine.
          In terms of the qualifying offense for -- well,
     in terms of the career offender status, let me say this: The
     career offender status is earned. I do conclude, however,
     that because this is a (b)(1)(C) offense and the quantity
     involved here is atypical of what I usually see for people
     who are being sentenced as career offenders, that I will use
     the total offense level of 25, Criminal History Category VI,
     and I'll vary to that.
          With respect to the arguments and the
     information that's been submitted to me with respect to Mr.
     Strong's addiction and his discovery of the mental health
     problems he has when he went to CVH, I really had to go back
     and think about that. I thought about it very seriously. I
     came to the conclusion that Mr. Strong is a persistent drug
     dealer who also uses drugs. In other words, that he's not a
     person, who we sometimes see, who deals drugs because he is
     looking to feed his addiction. I know all the evidence doesn't
     point in one direction there, but that's the conclusion that
     I've come to. I do not see his drug dealing as having been
     caused by his addiction. I come to this conclusion based on
     his long history of drug dealing and the quantities he's been
     involved with over time and what happened after his 2016
     sentencing.
          . . .
          When I look at a total offense level of 25 and Criminal
     History Category VI, the range is greater than 24 months in
     terms of the top to the bottom. I conclude that because Mr.
     Strong was given a ten-year sentence, as reflected in
     Paragraph 26 of the Presentence Report, that the sentence in
     this case should be greater than that sentence, and it will
     be. So this will constitute a variance and a non-Guideline
     sentence.

Tr. (ECF. No. 105) at 24, l. 22 to 27, ll. 2-9.


                                    3
      Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 4 of 8



     The defendant moves the court “to reduce his sentence to

time served and release him to home confinement, in light of (a)

the growing COVID-19 pandemic, which is especially dangerous in

the confines of correctional institutions, (b) Mr. Strong’s

documented medical conditions, including obesity and

psoriasis[], which place him among those at highest risk of

death or severe illness if exposed to COVID-19, and (c) the §

3553(a) factors as applied in his particular case.” Motion at 1.

     Section 3582(c)(1)(A) requires that

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     A court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).    The policy statement applicable to

compassionate release is U.S.S.G. § 1B1.13.

     The defendant argues that he is especially vulnerable should

he contract COVID-19 because his “morbid obesity, hypertension, and

asthma place him at extremely high risk for severe illness or death

                                    4
      Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 5 of 8



should he contract COVID-19”.    Motion at 21.    He also references a

history of psoriasis and sleep apnea.

     Sleep apnea is not mentioned in the defendant’s medical

records or in the Presentence Report, so the defendant has not

provided sufficient documentation with respect to any such

condition.    Moreover, “sleep apnea is not a risk factor identified

by the CDC[.]”    United States v. Riter, No. 18cr313(JFK), 2020 WL

3428144, at *3 (S.D.N.Y. June 23, 2020).      In addition, as explained

by the government in its opposition, the CDC has not identified

psoriasis as a risk factor for COVID-19.      See Gov’t’s Response (ECF

No. 113) at 10.

     While individuals with high blood pressure might be at an

increased risk of severe illness from COVID-19, the defendant’s

hypertension appears to be well-controlled.      It does not appear

that he needed any treatment for his blood pressure prior to April

23, 2020.    The defendant’s asthma condition also appears to be

well-controlled.   His medical records at the time of intake on

October 5, 2018 list asthma among his medical conditions, and it

appears he did not request an asthma pump until April 23, 2020.

The CDC’s guidance states that individuals with moderate to severe

asthma might be at an increased risk for severe illness from COVID-

19, but the defendant’s medical records indicate that, prior to

April 23, 2020, there was no treatment required to manage his



                                    5
      Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 6 of 8



asthma and those records provide no other indication that his

condition is unmanageable.

     That leaves the fact that the defendant suffers from obesity.

The defendant’s obesity does place him at high risk for serious

complications should he contract COVID-19, and that appears to be

an extraordinary reason, but when considered in light of the

applicable § 3553(a) factors, the defendant’s obesity is not an

extraordinary and compelling reason warranting a sentence

reduction.

     In March 2020, the defendant was sentenced both for violation

of the conditions of the term of supervised release imposed

following his May 2016 drug conviction and for the new drug offense

committed while he was on supervised release.      At sentencing the

court concluded that the defendant is a persistent drug dealer who

has a long history of drug dealing.     The court concluded that it

was important in the defendant’s case to fashion a sentence that

constitutes just punishment and deters the defendant from

committing further offenses.    The court also concluded that the

defendant’s career offender status has been earned.       Nevertheless,

because § 841(b)(1)(c) applied to the defendant’s offense of

conviction, the court imposed a sentence that constituted a

downward variance from the advisory range under the Sentencing

Guidelines.   But, knowing that the sentence on the supervised

release violation would be imposed consecutively, the court noted

                                    6
         Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 7 of 8



that a sentence greater than ten years was necessary to serve the

purposes of sentencing that are most important in the defendant’s

case.

        The defendant also argues, in substance, that Bureau of

Prisons facilities cannot protect inmates from exposure to

COVID-19.     See Motion at 18, 19 (“Jails and prisons are among

the most dangerous places to be during an epidemic because they

create the ideal environment for transmission . . . .             COVID-19

cases have already been confirmed at multiple BOP facilities,

and with every day that passes, BOP identifies additional cases

at additional institutions.”)         However, potential COVID-19

exposure is not, standing alone, an extraordinary and compelling

reason to grant release.       See United States v. Raia, 954 F.3d

594, 597 (3rd Cir. 2020) (“[T]he mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate

release[.]”).

        The defendant has served only a little more than two years of

the total effective sentence of 168 months (i.e., 36 months

consecutive to the 132 months) that was imposed earlier this year.

Given this particular defendant’s course of conduct while on

supervised release and this defendant’s character, as discussed at

sentencing, the court concludes that reducing his sentence to time

served would seriously undermine the purposes of a criminal

                                       7
      Case 3:18-cr-00163-AWT Document 114 Filed 12/07/20 Page 8 of 8



sentence the court concluded are most important in this case.          Thus

after considering the applicable § 3553(a) factors, the court

concludes that the defendant has failed to present extraordinary

and compelling reasons for reduction of his sentence.

     It is so ordered.

     Signed this 7th day of December 2020 at Hartford,

Connecticut.



                                            /s/AWT         ___
                                       Alvin W. Thompson
                                  United States District Judge




                                    8
